Title: From John Quincy Adams to William Smith Shaw, 27 January 1806
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 27. January 1806.

I have this morning received your favour of the 17th: and thank you for it—I should be glad to thank you more frequently than I have an opportunity to do for such favours. I cannot promise to write you often at much length, but I shall send you as often as I can documents which may be of use to you, and you will attribute to my continual occupations, from which I cannot now at least take upon myself to claim an exemption, that I do not write you with more prolixity.
I enclose you the answers to the queries of Mr. Thacher which you sent me some time since, and which I have obtained from Mr: Thruston, one of the Senators from the State of Kentucky, a gentleman of the profession, in whose information on this subject, I think the fullest reliance may be placed.
You will infer from the documents which I have sent, for you that we are very busy upon affairs of a public nature, and from the frequency of our closed-door deliberations, you will see that matter for secret debate is not wanting—I suppose you will see in the newspapers the controversy, which has arisen between our Executive and the Spanish Minister—I have however not seen the publication myself—Mr: S. H. Smith does not think proper to give it to his readers.
I shall send you immediately after the close of this month, my thermometrical register, in such a comparative view, that if you have kept a similar record at Boston, you can shew in one view a parallel between the temperature of the two climates at the same times; and it will make a good monthly page for the Anthology.
We are all well—Remember me affectionately to our friends, and believe me / truly your friend.
John Quincy Adams.